

116 HR 6178 IH: Enhancing Questions to Understand Intentions for Pregnancy Act of 2020
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6178IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Ms. Bonamici (for herself, Mr. Nadler, Mr. Grijalva, Mr. Blumenauer, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for a demonstration program to facilitate the clinical adoption of pregnancy intention screening initiatives by health care and social service providers.1.Short titleThis Act may be cited as the Enhancing Questions to Understand Intentions for Pregnancy Act of 2020 or the EQUIP Act of 2020.2.Pregnancy intention screening initiative demonstration programPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:399V–7.Pregnancy intention screening initiative demonstration program(a)Program establishmentThe Secretary, through the Director of the Centers for Disease Control and Prevention, shall establish a demonstration program to facilitate the clinical adoption of pregnancy intention screening initiatives by health care and social service providers.(b)GrantsThe Secretary may carry out the demonstration program through awarding grants to eligible entities to implement pregnancy intention screening initiatives, collect data, and evaluate such initiatives.(c)Eligible Entities(1)In generalAn eligible entity under this section is an entity described in paragraph (2) that provides non-directive, comprehensive, medically accurate information.(2)Entities describedFor purposes of paragraph (1), an entity described in this paragraph is a community-based organization, voluntary health organization, public health department, community health center, or other interested public or private primary, behavioral, or other health care or social service provider or organization.(d)Pregnancy intention screening initiativeFor purposes of this section, the term pregnancy intention screening initiative means any initiative by an eligible entity to routinely screen women with respect to their pregnancy desires and goals to either prevent unintended pregnancies or improve the likelihood of healthy pregnancies, in order to better provide health care that meets the contraceptive or pre-pregnancy needs and goals of such women.(e)Evaluation(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, by grant or contract, and after consultation as described in paragraph (2), conduct an evaluation of the demonstration program, with respect to pregnancy intention screening initiatives, conducted under this section. Such an evaluation shall include:(A)Assessment of the implementation of pregnancy intention screening protocols among a diverse group of patients and providers, including collecting data on the experiences and outcomes for diverse patient populations in a variety of clinical settings.(B)Analysis of outcome measures that will facilitate effective and widespread adoption of such protocols by health care providers for inquiring about and responding to pregnancy goals of women with both contraceptive and pre-pregnancy care.(C)Consideration of health disparities among the population served.(D)Assessment of the equitable and voluntary application of such initiatives to minority and medically underserved communities.(E)Assessment of the training, capacity, and ongoing technical assistance needed for providers to effectively implement such pregnancy intention screening protocols.(F)Assessment of whether referral systems for selected protocols follow evidence-based standards that ensure access to comprehensive health services and appropriate follow-up care.(G)Measuring through rigorous methods the effect of such initiatives on key health outcomes.(2)Consultation with independent expertsIn conducting any evaluation under paragraph (1), the Director of the Centers for Disease Control and Prevention shall consult with physicians, physician assistants, advanced practice registered nurses, registered nurses, nurse midwives, and other health care providers who specialize in women’s health, and other experts in public health, clinical practice, program evaluation, and research.(3)ReportNot later than one year after the last day of the demonstration program under this section, the Director of the Centers for Disease Control and Prevention shall submit to Congress a report on the results of the evaluation conducted under paragraph (1) and shall make the report publicly available.(f)Funding(1)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2023.(2)LimitationNot more than 20 percent of funds appropriated to carry out this section pursuant to paragraph (1) for a fiscal year may be used for purposes of the evaluation under subsection (e)..